IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 9, 2009
                               No. 08-11209
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee
v.

RONALD JEROME FISHER, also known as La Ron

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:92-CR-10-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Ronald Jerome Fisher, federal prisoner # 20604-077, was convicted of
various drug offenses, money laundering, and using and carrying a firearm
during and in relation to a drug-trafficking crime. As a three-time felony drug
offender, Fisher was sentenced to a mandatory term of life imprisonment,
pursuant to 21 U.S.C. § 841(b)(1)(A).
      Fisher appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)
motion for a reduction of sentence based on Amendment 706 that modified the


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-11209

sentencing ranges applicable to crack cocaine offenses.       See United States
Sentencing Commission, Guidelines Manual, Supp. to Appendix C, Amendment
706, p. 226-31 (Nov. 1, 2007) (amending U.S.S.G. § 2D1.1(c)).
      This court reviews for an abuse of discretion the district court’s decision
whether to reduce a sentence under § 3582(c)(2). United States v. Boe, 117 F.3d
830, 831 (5th Cir. 1997). Because Fisher’s life sentence was based on his status
as a three-time felony drug offender, and not the amount of drugs involved, he
was not “sentenced to a term of imprisonment based on a sentencing range that
ha[d] subsequently been lowered by the Sentencing Commission.”                See
§ 3582(c)(2). Accordingly, under the plain language of § 3582(c)(2), a sentence
reduction was not authorized and not consistent with the applicable policy
statement. See U.S.S.G. § 1B1.10(a), p.s. Moreover, the district court could not
have reduced Fisher’s sentence below the mandatory term of life in prison. See
Kimbrough v. United States, 128 S. Ct. 558, 574 (2007).
      To the extent that Fisher challenges his status as a three-time felony drug
offender on the basis that his prior state felony drug convictions used to enhance
his sentence had been reclassified as misdemeanors, such a claim is not
cognizable in a § 3582(c)(2) motion because it is not based on a retroactive
amendment to the Guidelines. See United States v. Shaw, 30 F.3d 26, 29 (5th
Cir. 1994).
      The district court’s denial of Fisher’s motion for a reduction of sentence
was not an abuse of discretion, and the judgment is affirmed. See Boe, 117 F.3d
at 831. Fisher’s motion to file a supplemental brief is granted.
      AFFIRMED; MOTION TO SUPPLEMENT GRANTED.




                                        2